Citation Nr: 1104540	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-35 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea secondary 
to service-connected diabetes mellitus and PTSD.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus and 
PTSD.

3.  Entitlement to service connection for a skin condition, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for hair loss, to include 
as due to herbicide exposure.

7.  Entitlement to service connection for a peptic ulcer with 
gastrointestinal bleeding.
8.  Entitlement to an initial rating higher than 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from March 2004, June 2006, September 2007, and May 2009 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that awarded service connection for PTSD and assigned 
a 10 percent disability rating, effective March 22, 2006, and 
denied service connection for sleep apnea, hypertension, a skin 
condition, right and left ankle disabilities, hair loss, and a 
peptic ulcer with gastrointestinal bleeding. 

The issues of entitlement to an increased rating for PTSD, and 
entitlement to service connection for sleep apnea, hypertension, 
a skin condition, right and left ankle disabilities, and a peptic 
ulcer with gastrointestinal bleeding are REMANDED to the RO via 
the Appeals Management Center, in Washington, D.C.
FINDING OF FACT

The Veteran does not have a current diagnosis of a hair loss 
disability.


CONCLUSION OF LAW

The Veteran's claimed hair loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable degree 
within one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain herbicide 
agents.  In the case of such a veteran, service connection for 
certain disorders will be rebuttably presumed if they are 
manifest to a compensable degree at any time after service.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2010).  That presumption of service connection may be rebutted 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d) (2010).  However, a hair loss 
disability is not a presumptive disability for Veteran's exposed 
to herbicides.

The Veteran contends that he has suffered from abnormal hair 
loss, and that because he does not have a family history of hair 
loss, he suspects the condition might be due to exposure to 
herbicide agents in service.

The Veteran in this case had active service in Vietnam from June 
1970 to May 1971.  Thus, the Veteran will be afforded the 
presumption of exposure to herbicides.

However, only those diseases associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309(e) (2010) will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is no 
evidence of such disease during the period of service.  The 
Veteran's contended hair loss is not a disease that has been 
associated with exposure to herbicide agents.  38 C.F.R. §§ 
3.307(a)(6)(iii); 3.307(d), 3.309(e) (2010).  Accordingly, the 
Board finds that the Veteran is not entitled to presumptive 
service connection for a hair loss disability.

Having determined that the Veteran is not entitled to presumptive 
service connection, the Board must now evaluate whether the 
Veteran is entitled to service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service medical records do not show complaints, 
diagnosis, or treatment for any hair loss condition.  As there is 
no evidence of a hair loss disability in service, the Board finds 
that a chronic hair loss disability did not manifest during 
service.  38 C.F.R. § 3.303(b) (2010).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for a hair loss 
disability.  38 C.F.R. § 3.303(b) (2010).

Post-service treatment records do not show that the Veteran has 
been diagnosed with a hair loss disability.  Although the Veteran 
is competent to state that he has experienced hair loss, there is 
no indication in the claims file that he has sought treatment for 
his symptoms or that he has been diagnosed with disability that 
has resulted in that hair loss.  Thus, the Veteran's lay 
assertions are not competent or sufficient to establish service 
connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. 
Cir. 2007).  Absent evidence of a current disability, service 
connection for a hair loss disability must be denied.  Congress 
has specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In the 
absence of proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the Veteran's claim that he suffers from 
hair loss related to his service or related to feelings of stress 
related to his service.  However, as a layman, the Veteran is not 
competent to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).

The competent evidence of record does not show that the Veteran 
has a current diagnosis of a disability resulting in abnormal 
hair loss.  Further, the Veteran's claimed hair loss is not a 
disability for which service connection would be warranted on a 
presumptive basis.  As the preponderance of the evidence is 
against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in January 2006; rating 
decisions in December 2005, June 2006, and July 2006; a statement 
of the case in September 2007; and a supplemental statement of 
the case in June 2009.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify 
the appellant and had satisfied that duty prior to the final 
adjudication in the April 2010 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  The 
Board finds that a VA examination is not needed because the 
evidence does not show that any current disability is related to 
a event, injury, or disease during the Veteran's service.  
38 C.F.R. § 3.159(c) (2010).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law.


ORDER

Service connection for a hair loss disability is denied.


REMAND

Additional development is necessary prior to further disposition 
of the claim for increased rating for PTSD, and for service 
connection for sleep apnea, hypertension, a skin condition, right 
and left ankle disabilities, and a peptic ulcer with 
gastrointestinal bleeding.

With regard to the claim for increased rating for PTSD, at his 
September 2010 hearing before the Board, the Veteran stated that 
his PTSD symptoms had worsened since the last VA examination 
conducted in August 2007.  He stated that since that time, his 
psychiatric medication had been adjusted due to a worsening of 
his symptoms.  VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his service-connected disability.  Palczewski v. Nicholson, 21 
Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); 
VAOPGCPREC 11-95 (Apr. 7, 1995), 60 Fed. Reg. 43186 (1995).  VA's 
duty to assist includes a duty to provide a medical examination 
or obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2010).

Additionally, the Veteran also stated that he continued to 
receive treatment for his psychiatric disability at the VA.  
Accordingly, the RO should obtain the Veteran's most current VA 
treatment records related to his PTSD treatment because they are 
pertinent to the Veteran's claim for increased rating.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

With regard to the Veteran's claim for service connection for 
right and left ankle disabilities, the Veteran contends that 
while he was stationed in Vietnam, his unit sustained a mortar 
attack and he jumped into a fox hole and sustained an injury to 
his ankles both when he hit the ground and other soldiers fell on 
top of him.  He contends that he was provided crutches for about 
two weeks after the fall and has experienced ankle pain since 
that time.  Service medical records show that in April 1971, the 
Veteran complained of right ankle pain.  There was swelling of 
the right ankle.  X-ray examination of the right ankle was 
negative.  He was provided an ace bandage.  On August 1971 
separation examination, the Veteran reported that he had hurt his 
right ankle in Vietnam.  Post-service treatment records show that 
in June 2002, the Veteran complained of ankle pain.  There was 
some soreness on the lateral aspect of the right ankle on range 
of motion.  An April 2003 X-ray of the ankles revealed a normal 
left ankle and a suggestion of a one centimeter defect on the 
lateral aspect of the dome of the right talus, suggesting a 
benign process.  In July 2010, the Veteran complained of 
continuing ankle pain.  That record shows that X-rays were 
pending at that time.  Because there is currently no diagnosis of 
a post-service ankle disability of record, the possible July 2010 
X-ray examination results would be highly pertinent to the 
Veteran's claim and therefore should be associated with the 
claims file.  Further, if a current ankle disability is shown in 
the more recent treatment records, the Board finds that a VA 
examination would be warranted to determine whether the contended 
in-service fall and resultant treatment for a right ankle 
disability is etiologically related to the current ankle 
disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for a 
skin condition, the Veteran contends that his skin rash began in 
service and was possibly due to herbicide exposure or to spraying 
for malaria.  He contends that he was previously told that his 
rash was due to the detergents that were used in Vietnam to clean 
his clothing.  Service medical records show that in June 1971, 
the Veteran sought treatment for a rash.  There was 
depigmentation of the chest and back.  It appears that the 
diagnosis might have been tinea versicolor.  On August 1971 
separation examination, the Veteran reported having a skin 
disease, though no skin disease was diagnosed.  A February 1982 
VA Agent Orange examination found that the Veteran reported a 
continuous rash since service that he treated once he left 
Vietnam.  He reported that while in Vietnam, he broke out with 
fine bumps on his back that became itchy and spread to his trunk 
and arms.  Physical examination revealed scattered poplar lesions 
over the back and upper arms that was determined to probably be 
contact dermatitis.  Follow-up examination resulted in a 
diagnosis of tinea versicolor.  The next record is dated in 
October 2004, and at that time, examination revealed no active 
rash, but it was noted that the Veteran took medication to 
prevent recurrence.  In November 2004, he had tinea versicolor on 
the right shoulder.  In April 2005, and in his hearing testimony, 
the Veteran reported that he experienced itching and pins and 
needles sensations at the rash sites.  Private treatment records 
dated in July 2009 show ongoing treatment for tinea versicolor on 
the back and shoulders.  Because the Veteran was diagnosed with a 
skin condition in service, and he has provided credible testimony 
that he has suffered from a skin condition continuously since 
service, and a VA examiner has not yet provided an opinion as to 
whether the Veteran's skin condition is related to his service, a 
VA examination and opinion on the matter should be obtained on 
remand.  

With regard to the Veteran's claim for service connection for a 
peptic ulcer with gastrointestinal bleeding, the Veteran contends 
that while in service, there was an incident in which he and 
fellow soldiers hid in a dug out while listening to enemy fire.  
The Veteran was afraid for his life and when he awoke in the 
morning, he felt strong stomach pains.  He contends that he 
sought medical treatment and was given medication to help him 
relax.  He contends that he has had stomach pains and trouble 
since service and that those pains lead to his current ulcers.  
Service medical records do not show any complaints, diagnosis, or 
treatment for a stomach condition.  Post-service treatment 
records show that in March 2001, the Veteran was hospitalized for 
a peptic ulcer with hemorrhage and anemia secondary to 
gastrointestinal blood loss.  Because the Veteran has provided 
credible testimony that he experienced stomach pain in service 
and since service, and it remains unclear to the Board whether 
the Veteran's peptic ulcer with gastrointestinal bleeding had its 
initial manifestations in service or began due to stress in 
service, a VA examination and opinion on the matter should be 
obtained on remand.

With regard to the Veteran's claim for service connection for 
sleep apnea as secondary to his service-connected diabetes 
mellitus or PTSD, the record shows that in February 2009, the 
Veteran was diagnosed with sleep apnea via sleep study.  At his 
September 2010 hearing before the Board, the Veteran stated that 
he used a CPAP machine each night and that he felt his PTSD 
caused or aggravated his sleep problems.  To date, a VA examiner 
has not offered an opinion with regard to the etiology of the 
Veteran's sleep apnea.  Accordingly, because it remains unclear 
to the Board whether the Veteran's sleep apnea is related to his 
service-connected disabilities, VA examination and opinion should 
be obtained on remand. 

With regard to the Veteran's claim for service connection for 
hypertension, the Veteran contends that his hypertension is 
secondary to his service-connected diabetes mellitus or PTSD.  
The record shows that in June 2002, the Veteran was assessed as 
having elevated blood pressure.  On February 2005 VA examination, 
it was noted that the Veteran was diagnosed with hypertension in 
2002, prior to his 2004 diagnosis of diabetes mellitus.  On 
February 2006 VA examination, the Veteran's hypertension was 
determined to not have been caused or aggravated by his diabetes 
mellitus because hypertension was diagnosed prior to diabetes 
mellitus.  However, no rationale was provided with regard to 
aggravation.  To that extent, a VA examiner has not yet had the 
opportunity to offer an opinion with regard to whether the 
Veteran's hypertension was caused or aggravated by his PTSD.  
Accordingly, because it remains unclear to the Bard the 
relationship between the Veteran's hypertension and his service-
connected disabilities, VA examination and opinion should 
obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
all of the Veteran's records from the 
Murfreesboro VA Medical Center dated since 
July 2010, to specifically include records 
related to the Veteran's PTSD treatment and 
ankle X-ray examinations and treatment.

2.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his service-connected PTSD.  The claims 
folder should be reviewed by the examiner, 
and the examination report should note that 
review.  Specifically, the examiner should 
note any panic attacks, mood disturbances, 
and work relationship impairment.  The 
examiner should also comment on the impact of 
the claimed increase in severity of the 
Veteran's disability, if any, on his 
employment and activities of daily life.  A 
complete rationale for any opinion expressed 
shall be provided.

3.  Schedule the Veteran for a VA examination 
to ascertain the etiology of any current left 
or right ankle disability.  The claims file 
must be reviewed by the examiner and the 
examination report should note that review.  
The examiner should provide the rationale for 
all opinions provided.  The examiner should 
specifically opine as to whether it is as 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
right or left ankle disability is related to 
his active service, including the claimed in-
service fall into a fox hole and April 1971 
service medical record indicating right ankle 
swelling.  In addition to the service medical 
records, the examiner should consider the 
Veteran's statements regarding his symptoms 
in service and his statements of continuous 
symptoms of ankle problems after service.  

4.  Schedule the Veteran for a VA examination 
to ascertain the etiology of any skin 
condition, to include tinea versicolor.  The 
claims file must be reviewed by the examiner 
and the examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided.  The 
examiner should specifically opine as to 
whether it is as least as likely as not (50 
percent probability or greater) that any 
current skin condition is related to the 
Veteran's active service, including the June 
1971 service medical record indicating 
treatment for a skin rash and the Veteran's 
claims that his skin rash is due to 
herbicides, spraying for malaria, or to 
detergent that was used to wash his clothes 
in Vietnam.  In addition to the service 
medical records, the examiner should consider 
the Veteran's statements regarding his 
symptoms in service and his statements of 
continuous symptoms of skin rash problems 
after service.  

5.  Schedule the Veteran for a VA examination 
to ascertain the etiology of his peptic ulcer 
with gastrointestinal bleeding.  The claims 
file must be reviewed by the examiner and the 
examination report should note that review.  
The examiner should provide the rationale for 
all opinions provided.  The examiner should 
first diagnose any current gastrointestinal 
disability, to include any current residuals 
related to the previous peptic ulcer with 
gastrointestinal bleeding.  The examiner 
should then specifically opine as to whether 
it is as least as likely as not (50 percent 
probability or greater) that the Veteran's 
current gastrointestinal disability, to 
include peptic ulcer with gastrointestinal 
bleeding, had its onset during the Veteran's 
active service, to include as related to the 
mental stress that the Veteran described as a 
soldier in Vietnam.  In addition to the 
service medical records, the examiner should 
consider the Veteran's statements regarding 
his symptoms in service and his statements of 
continuous symptoms of stomach pain and 
problems after service.  

6.  Schedule the Veteran for a VA examination 
to ascertain the etiology of any sleep apnea.  
The claims file must be reviewed by the 
examiner and the examination report should 
note that review.  The examiner should 
provide the rationale for all opinions 
provided.  The examiner should specifically 
opine as to whether it is as least as likely 
as not (50 percent probability or greater) 
that the Veteran's service-connected PTSD or 
diabetes mellitus has caused or aggravated 
(permanently worsened) his sleep apnea.  The 
examiner should further opine as to whether 
it is as least as likely as not (50 percent 
probability or greater) that any sleep apnea 
is related to the Veteran's service.

7.  Schedule the Veteran for a VA examination 
to ascertain the etiology of any 
hypertension.  The claims file must be 
reviewed by the examiner and the examination 
report should note that review.  The examiner 
should provide the rationale for all opinions 
provided.  The examiner should specifically 
opine as to whether it is as least as likely 
as not (50 percent probability or greater) 
that the Veteran's service-connected PTSD or 
diabetes mellitus has caused or aggravated 
(permanently worsened) his hypertension.   
The examiner should further opine as to 
whether it is as least as likely as not (50 
percent probability or greater) that any 
hypertension is related to the Veteran's 
service.

8.  Then, readjudicate the claims.  If the 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response, then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


